Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 1 of 13




                                                  ____ FILED ___ ENTERED
                                                  ____ LOGGED _____ RECEIVED

                                                  5:21 pm, Dec 08 2020
                                                  AT GREENBELT
                                                  CLERK, U.S. DISTRICT COURT
                                                  DISTRICT OF MARYLAND
                                                       dds
                                                  BY ______________Deputy
Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 2 of 13
Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 3 of 13
Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 4 of 13
Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 5 of 13
Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 6 of 13
Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 7 of 13
Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 8 of 13
Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 9 of 13
Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 10 of 13
Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 11 of 13
Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 12 of 13
Case 8:20-cr-00033-TDC Document 137 Filed 12/08/20 Page 13 of 13
